CatRON, Ch. J.
delivered the opinion of the court.
The finding in this case, the court thinks manifestly erroneous. The beginning comer of the 150-acre tract (the three hickories) was marked by Hopkins for himself, and for'Ross, by his agent Hopkins. The grant calls for it, and the assignee of Hopkins cannot abandon it at this late day, and resort to course and distance. He *340is estopped by the fact, and by the calls of his grant. Had Hopkins even marked the corner and dividing line after both grants issued, he would have been concluded by it, as this court decided in Houston vs. Davidson. The judgment will be reversed, and the cause remanded for another trial.
Green, J, did not sit in this cause.
Judgment reversed.